Case 1:20-cv-12265-NLH-KMW Document 26 Filed 10/07/20 Page 1 of 2 PageID: 256
                                                                                                                  Hogan Lovells US LLP
                                                                                                                  1735 Market Street, Floor 23
                                                                                                                  Philadelphia, PA 19103
                                                                                                                  T +1 267 675 4600
                                                                                                                  F +1 267 675 4601
                                                                                                                  www.hoganlovells.com




October 7, 2020


By Electronic Filing

Honorable Noel L. Hillman                                                                        Honorable Karen M. Williams
United States District Judge                                                                     United States Magistrate Judge
District of New Jersey                                                                           District of New Jersey
Mitchell H. Cohen Building & U.S. Courthouse                                                     Mitchell H. Cohen Building & U.S. Courthouse
4th & Cooper Streets                                                                             4th & Cooper Streets
Camden, NJ 08101                                                                                 Camden, NJ 08101


  Re:              Edward Siperavage on behalf of himself and all others similarly situated v. Uber
                   Technologies, Inc., No. 1:20-cv-12265


Dear Judges Hillman and Williams:

We represent Defendant Uber Technologies, Inc. (“Uber”) in the above-captioned action. We write to
inform you that Plaintiff Edward Siperavage (“Plaintiff”) failed to timely respond to Uber’s Motion to
Compel Arbitration and Stay Action (“Motion to Compel Arbitration”) (Dkt. No. 22), as required under
L. Civ. R. 7.1(c) and 78.1, and to respectfully request that you deem the motion unopposed. Uber
filed its Motion to Compel Arbitration on September 23, 2020. Pursuant to L. Civ. R. 78.1(a), the
applicable Motion Day is October 19, 2020, and Plaintiff’s response was due on October 5, 2020.
Rather than file an opposition to Uber’s Motion to Compel Arbitration, on October 2, 2020, just one
business day before its opposition deadline, Plaintiff filed an Application for Extension of Motion Day
and to Permit Discovery Regarding Uber’s Motion to Compel Arbitration (“Application”) (Dkt. No. 25).
In its Application, Plaintiff requested discovery and a four-month delay in litigating Uber’s Motion to
Compel Arbitration. The Application was not a proper response to the Motion to Compel Arbitration,
nor did it extend his time to respond.

Plaintiff did not file its Application on an emergency basis pursuant to L. Civ. R. 65.1, and the Court
did not rule on Plaintiff’s Application prior to the deadline. Therefore, Plaintiff was required to respond
to Uber’s Motion to Compel Arbitration by October 5, and there is no basis for Plaintiff’s failure to have
timely responded. Both prior to and after filing the Motion to Compel Arbitration, Uber’s counsel
reached out to Plaintiff to discuss the motion and set a more flexible briefing schedule. Plaintiff would
not commit to a schedule, insisting only and without any specificity that he needed discovery.
Therefore, Uber’s Motion to Compel Arbitration should be granted as unopposed.

Moreover, as Uber will establish in its forthcoming formal opposition to the October 2 Application,
Plaintiff presents no valid basis for seeking discovery or imposing a four-month delay on Uber’s Motion
to Compel Arbitration in the interim. “[W]hen it is apparent, based on the face of a complaint, and
documents relied upon in the complaint, that certain of a party’s claims are subject to an enforceable
arbitration clause, a motion to compel arbitration should be considered under a Rule 12(b)(6) standard
Hogan Lovells US LLP is a limited liability partnership registered in the District of Columbia. “Hogan Lovells” is an international legal practice that includes Hogan Lovells US LLP
and Hogan Lovells International LLP, with offices in: Alicante Amsterdam Baltimore Beijing Birmingham Boston Brussels Colorado Springs Denver Dubai Dusseldorf
Frankfurt Hamburg Hanoi Ho Chi Minh City Hong Kong Houston Johannesburg London Los Angeles Luxembourg Madrid Mexico City Miami Milan Minneapolis Monterrey
Moscow Munich New York Northern Virginia Paris Perth Philadelphia Rome San Francisco São Paulo Shanghai Silicon Valley Singapore Sydney Tokyo Warsaw
Washington, D.C. Associated Offices: Budapest Jakarta Riyadh Shanghai FTZ Ulaanbaatar Zagreb. Business Service Centers: Johannesburg Louisville. Legal Services
Center: Berlin. For more information see www.hoganlovells.com
Case 1:20-cv-12265-NLH-KMW Document 26 Filed 10/07/20 Page 2 of 2 PageID: 257
 Honorable Noel L. Hillman and                     -2-                                  October 7, 2020
 Honorable Karen M. Williams




without discovery’s delay.” Guidotti v. Legal Helpers Debt Resolution, L.L.C., 716 F.3d 764, 776 (3d
Cir. 2013); see also Clemons v. Midland Credit Mgmt., Inc., No. 1:18-cv-16883, 2019 WL 3336421, at
*1-2, 6 (D.N.J. July 25, 2019) (Hillman, J.) (applying Rule 12(b)(6) motion to dismiss standard and
granting defendant’s motion to dismiss plaintiff’s claims and to compel arbitration). As established in
Uber’s Motion to Compel Arbitration, Plaintiff agreed to arbitrate “any legal dispute” he has with Uber,
including disputes “arising out of or related to” his contracts and relationships with Uber. (See Dkt.
No. 22-1 at 1.) Plaintiff voluntarily entered into the valid, enforceable arbitration agreement that
requires individual arbitration of the claims set forth in the Complaint. (Id.) If Plaintiff wants to argue
why he needs limited discovery in this matter and that a Rule 56 summary judgment standard should
apply, instead of a Rule 12(b)(6) standard, Plaintiff would need to “designate specific facts showing
that there is a genuine issue for trial.” Guidotti, 716 F.3d at 773 (citation omitted). The proper place
to do so is in an opposition to Uber’s Motion to Compel Arbitration, not in a separate Application for
more time. See id. at 773-74. Thus, if the Court does not grant Uber’s Motion as unopposed, Plaintiff
should be required to respond to Uber’s Motion to Compel Arbitration without further delay.

Absent additional guidance from the Court, Uber intends to respond in due course to Plaintiff’s
improper Application. Because Plaintiff filed its Application on October 2, 2020, the applicable motion
day under L. Civ. R. 7.1(c)(1) and 78.1 is November 2, 2020. Uber’s opposition to Plaintiff’s Application
is therefore due on October 19, 2020.

We appreciate the Court’s attention to this matter.

Respectfully submitted,




Stephen A. Loney, Jr.

Partner
stephen.loney@hoganlovells.com
D (267) 675-4677


 cc:     All counsel of record (via ECF)
